

115 HR 2759 IH: Naturalization At Training Sites Act of 2017
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2759IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Mr. Vargas (for himself, Mr. Serrano, Mrs. Napolitano, Mrs. Davis of California, Mr. McGovern, Mr. Gutiérrez, Ms. Clarke of New York, Mr. Correa, Mr. Vela, and Mr. Evans) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish naturalization offices at initial military training sites.
	
 1.Short TitleThis Act may be cited as the Naturalization At Training Sites Act of 2017 or the NATS Act. 2.Establishment and Use of Naturalization Offices at Initial Military Training Sites (a)In generalThe Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard, shall establish a naturalization office at each initial military training site of the Armed Forces.
 (b)OutreachThe Secretary concerned shall take steps to identify members of the Armed Forces who are not citizens of the United States and to inform such members of the availability and services of a naturalization office at initial military training sites.
 (c)Trained personnelThe Secretary concerned shall retain trained personnel at a naturalization office at an initial military training site to provide services to members of the Armed Forces who are not citizens of the United States.
 (d)Assignment preferencePending the establishment of a naturalization office at all initial military training sites, the Secretary concerned, to the extent practicable, shall assign a new member of the Armed Forces who is not a citizen of the United States to an initial military training site that has a naturalization office.
 (e)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101(a) of title 10, United States Code. 